Exhibit 10.3

April 27, 2005

 

PlayStream, LLC
100 4th Avenue North, Suite 400
Seattle, Washington 98109 U.S.A.

Dear Sirs:

Reference is hereby made to the Asset Purchase Agreement dated as of April 27,
2005 (the "Purchase Agreement") by and among VitalStream Holdings, Inc., a
Nevada corporation ("Holdings"), PlayStream, Inc., a Nevada corporation (the
"Buyer"; collectively with Holdings, the "Buying Parties") and PlayStream, LLC,
a Washington limited liability company ("PlayStream"). The Buying Parties and
PlayStream are referred to collectively herein as the "Parties." Capitalized
terms used herein and not defined shall have the meaning ascribed to such terms
in the Purchase Agreement. References to Sections set forth herein are
references to Sections of the Purchase Agreement.

The purposes of this letter of agreement (this "Agreement") is to set forth
certain waivers and agreements deemed appropriate by the Parties in order to
facilitate the Closing. In consideration of the mutual covenants set forth
herein, and in the Purchase Agreement, the Parties hereby covenant, waive and
agree as follows:

          1.           Waiver of Conditions to Closing:

                    A.           Subject to PlayStream's performance of its
agreements and covenants set forth herein and in the Purchase Agreement, the
Buying Parties hereby waive the conditions to Closing set forth in Section
7(a)(iv) (consents), Section 7(a)(vii)(A)(escrow agreement), the first sentence
of Section 7(a)(ix)(invention assignment agreements) as applied to Matthew
Wright, Section 7(a)(v) (PlayStream audit), Section 7(a)(vii)(B)(financial
statement certificate) and Section 7(a)(x) (PlayStream Disclosure Schedule) of
the Purchase Agreement.



                    B.           Subject to the Buying Parties' performance of
their agreements and covenants set forth herein and in the Purchase Agreement,
PlayStream hereby waives the conditions to Closing set forth in Section
7(b)(viii)(a)(release of guarantees and collateral) and Section 7(b)(ix)(A)
(escrow agreement).

          2.           Escrow Agreement. The Parties shall use their reasonable
best efforts to cause Progressive Transfer Company, or an alternative escrow
agent agreed upon by the Parties, to assume the rights and obligations of Escrow
Agent under the Escrow Agreement as soon as practicable after Closing (and each
of the Parties shall agree to such changes to the form of Escrow Agreement as
are reasonably requested by the Escrow Agent unless such requested changes
materially adversely affect such Party's rights and obligations under the Escrow
Agreement). The Escrow Shares shall be retained in informal escrow by Parr
Waddoups Brown Gee & Loveless ("PW") with the understanding that Holdings shall
direct PW to transfer the Escrow Shares to the Escrow Agent promptly following
the finalization, execution and delivery of the definitive Escrow Agreement by
all parties thereto.

          3.           Inventions Assignment. PlayStream shall use its
reasonable best efforts to obtain on or before May 15, 2005, from Matthew Wright
executed copyright/inventions assignment, confidentiality, nonsolicitation and
noncompetition agreements (or amendments thereto) in form and substance
reasonable satisfactory to Holdings (with such changes as are necessary to
assign to Buyer all rights of PlayStream under such agreements).

          4.           Releases of Guaranties. To the extent not accomplished
prior to Closing, the Buying Parties shall use their reasonable best efforts to
effect the termination or release of each of the personal guarantees or
collateral pledged by any member of PlayStream that are set forth in Section
4(ee) of the PlayStream Disclosure Schedule (the "Member Guarantees"). For
purposes of clarification, the Buying Parties' "reasonable best efforts" shall
not include prepayment of any capital lease or other obligations secured by such
Member Guarantees (other than obligations to Lexington State Bank).
Notwithstanding anything in this Agreement to the contrary, the Buying Parties
shall indemnify and reimburse in full any member of PlayStream that is required
to make any payment or suffers any loss in connection with a Member Guarantee.

          5.           Transfer of Wells Fargo Accounts. PlayStream shall use
its reasonable best efforts in order to transfer to the Buyer, within seven (7)
days of Closing, all cash and other items of value in all savings, checking and
investment accounts of PlayStream as of Closing (other than any accounts listed
as an Excluded Asset). PlayStream has provided, or promptly following Closing
shall provide, information sufficient to confirm that all transferred required
by this Section 5 have occurred.

          6.           Medical Policies. The Parties shall cooperate in an
attempt to have PlayStream assign, and the Buyer assume, as of the effective
date of the Employee Transition Date, the health insurance policy of PlayStream
(or a new policy with the same provider and substantially the same terms).

          7.           Audited Financial Statements and Financial Statement
Certificate. On or before May 3, 2005, PlayStream shall: (a) deliver to the
Buying Parties the Financial Statements, which shall be in substantially the
form provided to the Buying Parties prior to the date hereof, and (b) cause the
Financial Statement Certificate attached to the Purchase Agreement as Exhibit E
to be executed by George Grubb and delivered to the Buying Parties.

          8.           PlayStream Disclosure Schedule. On or before May 3, 2005,
PlayStream shall deliver to the Buying Parties, a PlayStream Disclosure Schedule
dated as of the Closing Date that generally reflects, to the extent accurate and
appropriate, the comments of PW delivered to PlayStream prior to the date
hereof. The PlayStream Disclosure Schedule shall not contain any disclosures not
included in the draft of PlayStream Disclosure Schedule delivered to the Buying
Parties prior to the date hereof except such disclosures related to events
occurring prior to the Closing Date as, individually or in the aggregate, would
not be reasonably likely to represent a PlayStream Material Adverse Effect.

This Agreement, and the rights and obligation of the parties hereto, shall be
governed by the terms and conditions set forth in Section 11 of the Purchase
Agreement. Notwithstanding anything in this Agreement or the Purchase Agreement
to the contrary, in the event of any conflict between the terms of this
Agreement and the terms of the Purchase Agreement, the terms of this Agreement
shall control.



[signature page follows]

 



--------------------------------------------------------------------------------





 

 

Please acknowledge your agreement to the foregoing by countersigning this letter
of agreement in the space provided below and returning it to the undersigned.

 

Very truly yours,



VitalStream Holdings, Inc.

PlayStream, Inc.

 

 

By: /s/ Philip N. Kaplan                            

              Philip N. Kaplan, President

 

ACCEPTED AND AGREED

PlayStream, LLC

By: /s/ George Grubb                               

              George Grubb, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[signature page to side letter]